DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/27/2019, 4/21/2021 and 8/31/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims
Claims 10 and 11 are cancelled and claims 21-22 are newly added leaving claims 1-9 and 12-22 pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7, 9, 13-14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bruno et al. (U.S. Patent Application Publication 2017/0199998) in view of Huang et al. (U.S. Patent Application Publication 2019/0027152).
As per claims 1, 13 and 20, Bruno et al. discloses:
A method implemented using one or more processors, comprising: 
executing an automated assistant (Figure 1 and Paragraph [0041]) at least in part on one or more computing devices (Figure 9 and Paragraph [0111]); 
processing one or more sensor signals generated by one or more hardware sensors integral with one or more of the computing devices (Paragraph [0041]); 
based on the processing, identifying one or more distinguishing attributes of a user within range of the one or more hardware sensors (Figure 9 and Paragraph [0112] – Prompt for authentication information); 
based on the one or more distinguishing attributes, analyzing historical interaction data to identify one or more prior human-to-computer dialog sessions in which the user exchanged dialog with the automated assistant using one or more of the computing devices (Paragraphs [0104] & [0113]); 
based on the identified one or more prior human-to-computer dialog sessions, determining that the user satisfies an automated assistant enrollment criterion (Figure 9 and Paragraph [0113] – calculate confidence score); and 
in response to determining that the user satisfies the automated assistant enrollment criterion, engaging in a human-to-computer dialog enrollment routine in which the user is solicited to enroll with the automated assistant (Figure 9 and Paragraph [0116] – Set permission level), wherein enrollment by the user includes storing an identity of the user in one or more databases in association with data indicative of one or more of the distinguishing attributes of the user (Paragraph [0102] – the permissions may be stored in a database), and wherein enrollment by the user unlocks one or more features of the automated assistant that were unavailable to the user prior to enrollment (Paragraph [0116] – as the permissions level increases, the user may perform actions).
Bruno et al. fails to disclose but Huang et al. in the same field of endeavor teaches:
(Figure 2, item 220 and Paragraphs [0035] – the system requires at least one turn of dialog with the user);
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method, system and computer readable medium of Bruno et al. with the Dialog based enrollment of Huang et al. because it is a case of Combining prior art elements according to known methods to yield predictable results.
Claim 13 is directed to the system for implementing the method of claim 1, so is rejected for similar reasons.
Claim 20 is directed to a computer readable medium containing instructions to cause a processor to execute the method of claim 1, so is rejected for similar reasons.

As per claims 2 and 14, the combination of Bruno et al. and Huang et al. teaches all of the limitations of claims 1 and 13 above. Bruno et al. in the combination further discloses:
wherein the one or more hardware sensors include a vision sensor, and the one or more distinguishing attributes include a visual profile of the user (Paragraphs [0117] & [0119]).

As per claims 4 and 16, the combination of Bruno et al. and Huang et al. teaches all of the limitations of claims 1 and 13 above. Bruno et al. in the combination further discloses:
the one or more hardware sensors include a microphone, and the one or more distinguishing attributes include a voice profile of the user (Paragraph [0041]).

As per claims 6 and 18, the combination of Bruno et al. and Huang et al. teaches all of the limitations of claims 1 and 13 above. Bruno et al. in the combination further discloses:
(Paragraphs [0114] & [0122]).

As per claims 7 and 19, the combination of Bruno et al. and Huang et al. teaches all of the limitations of claims 1 and 13 above. Bruno et al. in the combination further discloses:
the one or more unlocked features include activation of one or more hot words that are usable to invoke the automated assistant (Paragraphs [0041] & [0104]).

As per claim 9, the combination of Bruno et al. and Huang et al. teaches all of the limitations of claim 1 above. Bruno et al. in the combination further discloses:
the one or more unlocked features include access to protected content (Paragraph [0116]).

Claims 3, 5, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bruno et al. (U.S. Patent Application Publication 2017/0199998) and Huang et al. (U.S. Patent Application Publication 2019/0027152) in view of Song et al. (U.S. Patent Application Publication 2014/0016835).
As per claims 3 and 15, the combination of Bruno et al. and Huang et al. teaches all of the limitations of claims 2 and 14 above. The combination fails to disclose but Song et al. in the same field of endeavor discloses:
the visual profile of the user is usable in conjunction with sensor signals generated by the vision sensor or another vision sensor to identify the user using facial recognition processing (Abstract – the system uses both facial and speaker recognition to identify the user).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method, system and computer readable medium of Bruno et al. and Huang et al. with the dual identification capabilities of Song et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

As per claims 5 and 17, the combination of Bruno et al. and Huang et al. teaches all of the limitations of claims 4 and 16 above. The combination fails to disclose but Song et al. in the same field of endeavor discloses:
the voice profile of the user is usable in conjunction with a sensor signal generated by the microphone or another microphone to identify the user using speaker recognition processing (Abstract – the system uses both facial and speaker recognition to identify the user).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method, system and computer readable medium of Bruno et al. and Huang et al. with the dual identification capabilities of Song et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bruno et al. (U.S. Patent Application Publication 2017/0199998) and Huang et al. (U.S. Patent Application Publication 2019/0027152) in view of Nanda et al. (U.S. Patent Application Publication 2019/0342339).
As per claim 8, the combination of Bruno et al. and Huang et al. teaches all of the limitations of claim 1 above. The combination fails to disclose but Nanda et al. in the same field of endeavor discloses:
the one or more unlocked features include one or more responsive actions performable by the automated assistant (Paragraph [0064] – specific users may use different specific voice assistant commands).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method, system and computer readable medium of Bruno et al. and Huang et al. with the user specific command capabilities of Nanda et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bruno et al. (U.S. Patent Application Publication 2017/0199998) and Huang et al. (U.S. Patent Application Publication 2019/0027152) in view of Andalo et al. (U.S. Patent Application Publication 2019/0278894).
As per claim 12, the combination of Bruno et al. and Huang et al. teaches all of the limitations of claim 1 above. The combination fails to disclose but Andalo et al. in the same field of endeavor discloses:
the human-to-computer dialog routine includes: instructing the user to reposition the user's face to multiple poses; and capturing, using a vision sensor, the user's face in the multiple poses (Paragraph [0020] – multiple self portraits are acquired with different views during enrollment).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method, system and computer readable medium of Bruno et al. and Huang et al. with the multiple portrait capabilities of Andalo et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:

Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN S LELAND III/Primary Examiner, Art Unit 2677